Citation Nr: 0027937	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-12 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for cranial neuropathies as a result of 
medications prescribed at a VA facility.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current cranial neuropathies and any aspect of 
treatment at a VA facility, including the prescription of 
medications.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for cranial neuropathies as a 
result of medications prescribed at a VA facility is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that he incurred 
cranial neuropathies as a result of medications prescribed by 
the VA.  During his April 2000 VA hearing, he testified that, 
because of a conversation with a nurse practitioner, he 
believed that a mixture of Naltrexone and Sertraline caused 
his disability.

The Board has reviewed the claims file and observes that the 
veteran was hospitalized at a VA facility from May 15 to June 
13 of 1997 with complaints of blackouts and a history of head 
trauma.  During the hospitalization, the veteran was placed 
on Trazodone and Sertraline to help with his functional 
ability.  Also, the veteran was prescribed Naltrexone, per 
his request, to help with maintaining sobriety.  The veteran 
was informed of the side effects of his medications, but he 
remained medically stable throughout the remainder of his 
hospitalization.  At discharge, the veteran was given a 30 
day supply of the noted medications.  The Axis I diagnoses 
noted in the hospitalization report include continuous 
alcohol abuse; episodic marijuana abuse; episodic cocaine 
abuse; status post traumatic brain injury, by history; 
organic affective disorder, related to head trauma and 
manifested primarily by depression; and continuous nicotine 
dependence.  Neither this report nor other hospital records 
indicate that the veteran suffered from any neurological 
problems as a result of the prescribed medications during his 
hospitalization.  

Subsequent to this hospitalization, the veteran was treated 
at a VA facility on several occasions in 1997 for Bell's 
palsy.  On June 27, 1997, he reported waking up with his left 
face paralyzed.  The examiner noted that if a magnetic 
resonance imaging study (MRI) revealed abnormalities, the 
veteran's "steroids" could be tapered more rapidly; 
however, this examiner did not suggest a causal relationship 
between the veteran's current symptomatology and his 
medications.  A June 27, 1997 MRI revealed no evidence of 
mass or abnormal enhancement, in particular related to 
cranial nerves III, V, and VIII, and small focus of increased 
T2 signal intensity at the anterior aspect of the left 
frontal horn which was nonspecific and noted to may have 
represented gliosis from remote trauma versus small vessel 
ischemic changes.  Some improvement in the veteran's symptoms 
was reported on June 30, 1997.  A July 29, 1997 report 
indicates that the veteran's cranial neuropathies had 
improved but were unresolved.  A report from August 11, 1997 
indicates that the veteran was still taking Naltrexone, 
Sertraline, and Trazodone; he reported that he didn't think 
that these medications were working very well, but he denied 
problems with the medications.

Overall, there is no competent medical evidence of record 
whatsoever of a causal nexus between any aspect of VA 
treatment, including the prescription of medication, and the 
veteran's cranial neuropathies.  Indeed, the only evidence of 
record supporting a nexus between the veteran's claimed 
disability and VA treatment is his lay opinion, as described 
above.  However, the Board would point out that the veteran 
has not been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for cranial neuropathies as a result of 
medications prescribed at a VA facility is well grounded.  
Given the absence of competent medical evidence to support 
the veteran's claim, this claim must be denied as not well 
grounded.  The Board would point out that, in denying this 
claim as not well grounded, the Board is denying the claim on 
the same basis as did the RO in the most recent Supplemental 
Statement of the Case, issued in June 2000.  Since this claim 
is not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997). 

As indicated above, the veteran has testified that he was 
informed by a nurse practitioner at the Indian Health Board 
in Minneapolis that the mixture of Naltrexone and Sertraline 
resulted in his current disability.  In this regard, the 
Board would point out that the VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence needed to complete his application for compensation 
when the VA is aware of the possible existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. App. at 
77-78.  The Hearing Officer at the April 2000 hearing 
provided the veteran with the opportunity to submit a 
statement from the nurse practitioner.  However, the record 
contains a May 2000 report of telephone contact in which the 
veteran's representative indicated to the Hearing Officer 
that he had spoken with a physician at the Indian Health 
Board and that no further medical evidence would be 
forthcoming.  Thus, the veteran still needs competent medical 
evidence of a relationship between his current disability and 
VA treatment, such as a statement from the nurse practitioner 
in question in support of his claim.


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for cranial neuropathies as a result of medications 
prescribed at a VA facility is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

